But in the absence of an established set of underlying facts,
                   our answers to the certified questions will largely not be determinative of
                   any part of the federal case and will potentially be of questionable
                   precedential value. As a result, we conclude that our resolution of the
                   certified questions is not appropriate under these circumstances, see Volvo
                   Cars of N. Am., Inc. v. Ricci, 122 Nev. 746, 137 P.3d 1161 (2006), and we
                   therefore decline the certified questions in this case. In so doing, we make
                   no comment on the merits of the certified questions, and our decision to
                   decline these questions shall have no bearing on our decision to accept or
                   decline a subsequent federal court's certification of questions presenting
                   the issues raised here under circumstances more conducive to our
                   consideration of these issues.
                                 It is so ORDERED.'


                                                                       C.J.
                                            Gibbons




                   R
                   rLjcering                                  Hardesty


                                               J.                                         J.
                   Parraguirre


                                                                                        , J.
                   Cherry                                     Saitta




                          'Having considered appellant's November 25, 2014, motion to set
                   briefing schedule, we deny the motion.

SUPREME COURT
        OF
     NEVADA
                                                         2
(0) [947A    eon
                   cc: Hon. Gloria M. Navarro, United States District Court of Nevada
                        Kravitz, Schnitzer & Johnson, Chtd.
                        Gena LoPresto Sluga
                        Koeller Nebeker Carlson & Haluck, LLP/Las Vegas
                        Gibson, Dunn & Crutcher LLP/Denver
                        Clerk, United States District Court for the District of Nevada




SUPREME COURT
      OF
    NEVADA
                                                      3
(0) I947A 448949